Exhibit 99.1 NEWS RELEASE Superior Uniform Group, Inc. A NASDAQ Listed Company: SGC 10055 Seminole Boulevard Seminole, Florida 33772-2539 Telephone (727) 397-9611 Fax (727) 803-9623 Contact: Andrew D. Demott, Jr., CFO FOR IMMEDIATE RELEASE (727) 803-7135 SUPERIOR UNIFORM GROUP, INC. REPORTS OPERATING RESULTS FOR 2013 ● Net Sales Increase 26.8% ● HPI Reports Net Sales of $21,052,000, an Increase of 33.7% ● The Office Gurus Reports Net Sales Increase of 63.4% ● Net Earnings Per Share (Diluted) Increase by 87.8% SEMINOLE, Fla. - February 20, 2014 – Superior Uniform Group, Inc. (NASDAQ: SGC), manufacturer of uniforms, image apparel and accessories, today announced its fourth quarter and year-end operating results for 2013. The Company announced that for the year ended December 31, 2013, net sales increased 26.8% to $151,496,000, compared to 2012 net sales of $119,486,000. Net earnings for the year ended December 31, 2013 were $5,850,000 or $0.92 per share (diluted) compared to $3,031,000 or $0.49 per share (diluted) reported for the year ended December 31, 2012. We reported net sales increases of 7.6% in our Uniforms and Related Products segment excluding the impact of HPI. HPI contributed net sales in the second half of 2013 of $21,052,000, following our July 1, 2013 acquisition of their business, representing an increase of 33.7% from their prior year second half net sales. We reported an increase of 63.4% in net sales to outside customers in our Remote Staffing Solutions segment. Our net earnings in the current year included pre-tax expenses for costs associated with the acquisition of HPI totaling approximately $995,000. Exclusive of these acquisition expenses, HPI contributed approximately $0.07 earnings per share (diluted) in the second half of 2013. Net earnings for the fourth quarter ended December 31, 2013 were $1,675,000 or $0.25 per share (diluted) compared to net earnings of $485,000 or $0.08 per share (diluted) reported for the fourth quarter ended December 31, 2012. We reported net sales increases of 6.4% in our Uniforms and Related Products segment excluding the impact of HPI. HPI contributed net sales in the fourth quarter of 2013 of $12,014,000, representing an increase of 46.2% from their prior year fourth quarter net sales. We reported an increase of 42.1% in net sales to outside customers in our Remote Staffing Solutions segment. HPI contributed approximately $0.05 earnings per share (diluted) in the fourth quarter of 2013. - more - Net earnings for the fourth quarter of 2012 included a non-cash, pre-tax intangible asset impairment loss of $1,226,000 to write off the remaining balance of the intangible asset associated with the licensing agreement with EyeLevel Interactive North America, LLC. After tax, this charge resulted in a reduction of 2012 earnings per share (diluted) of approximately $0.14. Michael Benstock, chief executive officer, commented: “We are very proud to report these tremendous increases in our earnings in 2013. We have been working diligently for some time to lay the foundation that made these results possible. 2013 was a breakthrough year for our Company. We were able to complete the acquisition of HPI midyear after a relentless pursuit of almost four years. Following the acquisition, we have worked with HPI management to insure that the acquisition did not create any disruption in the service that was provided to customers. As a result, HPI has continued to maintain and build upon the momentum that started prior to the acquisition. They are positioned to continue to provide significant growth going forward. “Following the acquisition, we have been able to focus the remainder of our Uniforms and Related Products segment’s sales force on our other core markets such as healthcare while allowing HPI’s sales force to continue pursuing their markets. As a result, we were able to streamline our sales force while still achieving solid net sales growth in this area. We look forward to continued solid growth from these markets as we move forward. “We also continue to see remarkable opportunity and net sales growth in our Remote Staffing Solutions segment as well. In a relatively short period of time, we have developed a very strong organization with a tremendous culture that is committed to providing excellent service to our customers and that is positioned to deliver substantial sales and earnings growth in this segment for the foreseeable future. “We remain in a very strong financial condition and are happy to be in a position that allows us to continue to pursue additional strategic acquisitions and to make the other investments in our future that will allow us to deliver even more robust results. “Finally, I would be remiss not to thank the tremendous group of employees here at Superior Uniform Group for their hard work and clear focus that has made these results possible. I would also like to thank our shareholders for their continued support of our Company.” -more- ABOUT SUPERIOR UNIFORM GROUP, INC. Superior Uniform Group (
